Citation Nr: 0023507	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

On NA Form 13055, signed by the veteran in March 1999, it is 
indicated that the veteran experienced hearing loss in both 
ears during service.  It is unclear if the veteran also 
desires to claim entitlement to service connection for 
hearing loss of the left ear.  This is referred to the RO for 
any appropriate clarification.  


FINDING OF FACT

The claim of entitlement to service connection for hearing 
loss of the right ear is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss of the right ear is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For the veteran's claim to 
be well grounded, there must be competent evidence, both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran has reported that he experienced a perforated 
right eardrum and hearing loss in the right ear as a result 
of being exposed to artillery fire at Fort Sill, Oklahoma.  
This is presumed credible for purposes of determining whether 
or not his claim is well grounded.  His separation 
qualification record reflects that for 14 months he was a gun 
crewman with light artillery.  

The report of a December 1997 VA audio examination reflects 
that the veteran has hearing loss for VA purposes.  See 
38 C.F.R. § 3.85.  Therefore, there is competent medical 
evidence that he has current hearing loss disability of the 
right ear.  The examination report also reflects that the 
veteran reported noise exposure beginning in 1942 with 
105-millimeter guns.  He also reported occupational noise 
exposure for 20-plus years in a print shop and recreational 
noise exposure during hunting.  The diagnoses include severe 
sensorineural hearing loss bilaterally consistent with 
history of noise exposure.  Since the diagnosis did not 
specifically associate the hearing loss with any specific 
prior noise exposure, but rather may be read as associating 
the veteran's currently manifested sensorineural hearing loss 
with all prior noise exposure, and part of the prior noise 
exposure includes noise exposure during the veteran's 
service, there is competent medical evidence of a nexus 
between the veteran's currently manifested hearing loss of 
the right ear and his noise exposure during service.  
Accordingly, his claim for service connection for hearing 
loss of the right ear is well grounded.  


ORDER

The claim of entitlement to service connection for hearing 
loss of the right ear is well grounded.  To this extent only, 
the appeal is granted. 


REMAND

A November 1997 response from the National Personnel Records 
Center (NPRC) reflects that there were no medical records on 
file relating to the veteran and it was indicated that the 
veteran's medical records were presumed to have been 
destroyed by fire.  The veteran was requested to complete NA 
Form 13055.  The veteran completed this form and it was 
forwarded to the NPRC.  A December 1998 response from the 
NPRC continued to indicate that no medical records were on 
file.  It requested that more specific dates of treatment and 
organizational assignment be given.  A March 1999 letter to 
the veteran requested that he provide specific dates of 
treatment and his organizational assignment during treatment 
for his right ear.  He was provided with another NA Form 
13055.  

A July 1999 response from the NPRC indicates that in order to 
search alternate record sources it was in need of 
clarification of dates of treatment and upon receipt every 
effort would be made to reconstruct the requested 
information.  The veteran subsequently submitted another NA 
Form 13055 dated in March 1999.  This additional information 
was submitted to the NPRC.  A response, printed in 
December 1999, reflects that the veteran's company, 
battalion, and regiment, as well as three-month periods in 
which treatment was rendered were needed in order to 
accomplish an additional search.  The record does not 
indicate that the veteran was requested to provide the 
additional specific information.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the company, 
battalion, and regiment to which he was 
assigned at the time he indicates he 
experienced noise exposure and/or injury 
to his hearing or right ear as well as 
the three-month period during which this 
noise exposure and/or injury of the right 
ear occurred.  After gathering this 
information, the RO should again contact 
the NPRC and request a further attempt to 
obtain additional records relating to the 
veteran.

2.  Then, the RO should arrange for a VA 
audiology examination to determine the 
etiology of the veteran's currently 
manifested hearing loss of the right ear.  
All indicated tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that currently manifested 
hearing loss of the right ear is related 
to noise exposure during the veteran's 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and insure that all of the 
requested development has been completed.  
If any development is incomplete, 
corrective action should be taken.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link



